
	

113 SRES 515 ATS: Designating July 24, 2014, as “International Self-Care Day”.
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 515
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Casey (for himself and Mr. Roberts) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 24, 2014, as International Self-Care Day.
	
	
		Whereas chronic diseases  impose high costs in the United States in the forms of human capital,
			 medical expenditures, and economic productivity;Whereas chronic diseases are the leading cause of disability and death in the United States, and
			 chronic diseases account for 7 out of 10 deaths in the United States;Whereas approximately 25 percent of individuals with a chronic disease have some limitation on
			 daily living activities and may be restricted from working or attending
			 school;Whereas chronic diseases account for $3 of every $4 spent on health care in the United States,
			 including—(1)$432,000,000,000 spent annually on heart disease and stroke;(2)$174,000,000,000 spent annually on diabetes;(3)$154,000,000,000 spent annually on lung disease; and(4)$148,000,000,000 spent annually on Alzheimer's Disease;Whereas the adoption of proactive healthy behaviors and lifestyles by individuals will materially
			 reduce the burden of chronic diseases in the United States;Whereas it  is not possible to meet the enormous challenges presented by  chronic diseases, the
			 aging of  the population, and other demographic changes without engaging
			 individuals to be active participants in maintaining their health and
			 well-being;Whereas self-care can reduce the human and economic costs of chronic diseases, help individuals
			 achieve better overall health, and prevent or delay many diseases;Whereas self-care includes simple actions that individuals can take for themselves and their
			 families to stay healthy, treat minor illnesses, and prevent or manage
			 long-term conditions;Whereas self-care entails a lifelong habit and culture of—(1)making healthy lifestyle choices on a daily basis;(2)practicing good hygiene to prevent infection and illness;(3)avoiding unhealthy and risky actions;(4)monitoring for signs and symptoms of changes in health;(5)taking care of minor ailments; and(6)knowing when to consult a doctor, pharmacist, or other health care professional;Whereas individuals need greater access to  tools that enable better self-care, including those 
			 that improve health literacy, promote good nutrition and overall wellness,
			 facilitate physical activity, and prevent and manage chronic diseases;Whereas over-the-counter medicines (commonly known as self-care medicines in other regions of the world) are some of the most important self-care tools, and help
			 individuals improve wellness, treat everyday ailments, and prevent chronic
			 diseases;Whereas every $1 spent on over-the-counter medicines in the United States each year saves the
			 health care system in the United States $6 to $7, accounting for
			 $102,000,000,000 in annual savings relative to treatment alternatives;Whereas  self-care and the responsible use of over-the-counter medicines can help individuals avoid
			  unnecessary  visits to health care professionals, easing the burden on
			 those health care professionals;Whereas  self-care empowers individuals with higher self-esteem, improves wellness, and reduces the
			 use of health care services;Whereas  individuals in the United States have not sufficiently  taken advantage of the potential
			 of self-care to improve  health, reduce the burden of chronic disease, and
			 strengthen the sustainability of  the health care system in the United
			 States;
andWhereas achieving the full potential of self-care is the shared responsibility of consumers,
			 policymakers, regulators, and health care professionals:
Now, therefore, be it
		
	
		That the Senate—
			(1)designates July 24, 2014, as International Self-Care Day;(2)recognizes the importance of improving awareness of self-care and the value self-care represents 
			 for the people of the United States;(3)encourages patients, government officials, health care professionals, manufacturers and providers
			 of medical products, and the media  to use International Self-Care Day to highlight the benefits of self-care; and(4)acknowledges that International Self-Care Day is recognized by health care organizations and parties with an interest in health care around the
			 world.
			
